Title: From George Washington to Colonel Alexander McDougall, 7 May 1776
From: Washington, George
To: McDougall, Alexander



Sir
New York May 7. 1776

I received your favor upon the Subject of Rations and agreable to your request have Inclosed a List of Rations allowed the Officers of the Regiments before Boston—those in service the 1st of July have been allowed from that time, Others appointed to Office since, from the dates of their Commissions.
Having never given any direction about the Officers alluded to, or any Others except those that were immediately under my command I wou’d observe that I do not mean to do It in this instance, as they were acting in a distinct & different district. I am Sir &c.

G.W.

